   Case 18-20180 Doc 131-1 Filed 03/10/20 Entered 03/10/20 16:07:47                     Desc
            Proposed/Unsigned Order Appointing Attorneys Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF WYOMING
In Re:                                           )
         PROSPECT AGENCY GROUP, INC.             )
                                                 )       Case No. 18-20180
                                                 )
                           Debtor(s)             )

                           ORDER APPOINTING ATTORNEYS
         THIS MATTER having come before this Court on the amended application of the
Trustee for appointment of attorneys to represent the estate in adversary no. 18-2039,
Christopher Gregg Thomas vs. Randy L. Royal, Trustee; adversary no. 18-20180, Connor
Glynn v. Randy Royal, Trustee; any other adversary proceedings that may be filed by
affiliates of Mr. Thomas and Mr. Glynn, including Stephen Aaron and Kyle Osborne, and any
contested issues arising under 11 U.S.C. §363. and it appearing that counsel should be
appointed to take action on behalf of the Trustee consistent with the Trustee’s application
for retention of counsel, and it appearing to the Court that the application is appropriate
under 11 U.S.C. Section 327 and F.R.B.P. Rule 2014 and that the appointment should be
made,
         IT IS HEREBY ORDERED THAT the appointment is approved and that David
Lichtenstein, LLC, 1556 Williams St., Ste. 100, Denver, CO 80218-1661 and the Law Offices
of Ken McCartney, P.C., P.O. Box 1364, Cheyenne, WY 82003 are hereby authorized to act as
counsel for the estate. Their fee shall not exceed that referenced in the written fee
agreement attached to the amended application, which is subject to Court approval upon
appropriate application.
                                         BY THE COURT:


                                         ____________________________________________
                                         HONORABLE CATHLEEN D. PARKER
                                         UNITED STATES BANKRUPTCY JUDGE
